Citation Nr: 1030886	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disability.     

2.  Entitlement to service connection for a claimed right hand 
and forearm condition.

3.  Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from August 1967 to May 1976.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the RO.  

The Veteran presented testimony at a hearing at the RO before the 
undersigned Veterans Law Judge in August 2007.  A transcript of 
the hearing is associated with the Veteran's claims folder.  

The Board remanded the case to the RO in November 2007 for 
additional development of the record. 

In an April 2010 rating decision, the RO granted service 
connected and assigned a 50 percent for PTSD, effective on 
January 29, 2001.  The Veteran was notified of this decision and 
filed a timely Notice of Disagreement in May 2010.  However, the 
RO has not issued a responsive Statement of the Case.  

Under these circumstances, a Statement of the Case must be issued 
prior to further review by the Board.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  The Board is required to remand, rather 
than refer, this issue.  Id.  

The issue of an initial rating in excess of 50 percent for PTSD 
is addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated right shoulder osteoarthritis is 
shown as likely as not to be due to an injury sustained during 
the Veteran's period of active service.  

2.  The claimed right forearm laceration residuals and any hand 
injuries are shown by the Veteran's own statements to be the 
immediate result of his abuse of alcohol. 



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
right shoulder disability manifested by osteoarthritis is due to 
an injury that was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The claim of service connection for the right forearm and 
hand condition must be denied by operation of law.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for service connection for a right shoulder 
disability, to the extent that the action taken hereinbelow is 
fully favorable to the Veteran, further discussion of VCAA is 
required at this time.  

Regarding the claim for service connection for a right hand and 
forearm disability, the RO provided VCAA notice letters to the 
Veteran in January 2003, November 2003, March 2006, December 
2007, and October 2008.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective dates in 
the March 2006 and December 2007 letters.  The claim was 
readjudicated in May 2010.  The Board finds the duty to notify 
provisions of VCAA have been fulfilled, and any delay in 
providing notice is nonprejudicial to the Veteran and is 
harmless.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  The service personnel records 
were obtained and associated with the claim folder.  

VA was unable to locate the Veteran's service treatment records 
and the Board finds that any additional efforts to find such 
records would be futile.  The record shows that searches for the 
Veteran's service treatment records were made in June 1982, 
December 2001, and September 2002.  The National Personnel 
Records Center (NPRC) indicated they were unable to locate the 
records.  

VA notified the Veteran of the unsuccessful searches in July 2002 
and October 2002.  In April 2005, the NPRC informed the Veteran 
that they were unable to locate his service treatment records.  
VA advised the Veteran to submit any copies of these records that 
he may have in his possession.  

The treatment records from the VA medical center and records form 
the Social Security Administration were obtained and associated 
with the claims folder.  Private medical records are also 
associated with the claims folder.  There is no other identified 
relevant evidence that has not been accounted for.

The Veteran was afforded a VA examination in 2010 to provide the 
Veteran with an VA examination as to the nature and likely 
etiology of the claimed conditions.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  However, only when 
a disability or cause of death was incurred or aggravated in line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a); see also 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.1(m).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere 
technical violations of police regulations or ordinances will not 
per se constitute willful misconduct, and willful misconduct will 
not be determinative unless it is the proximate cause of injury.  
38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.  38 C.F.R. § 
3.301(c)(2).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a 
finding of line of duty.  If it is determined that an exception 
does apply (such as willful misconduct), and the claim is denied 
solely on the basis of such exception, it must be established 
that the denial of the claim was justified by a preponderance of 
the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); 
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

As noted, copies of the Veteran's service treatment records are 
not available for review and are presumed to have been lost.  See 
the September 2002 response from the NPRC.  Accordingly, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the Veteran's service records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  

Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Hence, the appeal must be decided based on the evidence of 
record, including the lay statements submitted in support of the 
claims. 



Service connection for a right shoulder disability

The Veteran asserts that he sustained a right shoulder injury in 
service when he fell out of his bunk from a height of about 20 
feet and landed on the forward bulkhead of his submarine.  He 
developed instant pain in his right shoulder, but did not go to 
sick call after the incident because there was no sick call on 
the submarine.  The Veteran also reports not having a discharge 
examination.  See the Veteran's testimony at the hearing before 
the Board in August 2007.  See also the March 2010 VA examination 
report.  

The Board finds that there is competent evidence of a right 
shoulder disability.  The March 2010 VA examination report shows 
a diagnosis of rotator cuff tendinitis with impingement of the 
right shoulder and moderate degenerative joint disease of the 
right shoulder.  A November 2005 Magnetic Resonance Imaging (MRI) 
report shows that the Veteran had an impingement and 
supraspinatus of the right shoulder and severe osteoarthritis. 

The Board finds that there is competent evidence that the right 
shoulder injury occurred in service.  The Veteran is competent to 
testify as to an injury and as to observable symptoms such as 
pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The incident described by the Veteran is consistent with nature 
of his service.  The service personnel records show that he 
served aboard submarines for several years.  A lay statement from 
his submarine's commanding officer confirmed that an incident 
place when the submarine took an extreme dive.  Captain A.H. 
stated that, to his best recollection, the Veteran had sustained 
injuries to his shoulder due to being thrown into a steel 
bulkhead during the dive.  See the statement by Captain A.H. 
received in October 2006.  

The Veteran was afforded a VA examination in March 2010.  The 
examiner considered the report of the right shoulder injury in 
service, reviewed the claims folder and examined the Veteran.  
The examiner opined that it was at least as likely as not that 
the right shoulder osteoarthritis was the result of the injury 
during service.  

Also of record is a statement from the Veteran's treating 
physician who related that his osteoarthritis of the right 
shoulder was due to the injury in service in 1970.  In an April 
2004 statement, the physician added that it was abnormal for a 
person of the Veteran's age to have arthritis.   

On review of the record, the Board finds the evidence of record 
to be in relative equipoise in showing the currently demonstrated 
right shoulder disability manifested by osteoarthritis was as 
likely as not due to the documented injury in service.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a right shoulder disability is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


Service connection for right forearm and hand disability  

The Board also asserts that he incurred right hand and forearm 
injuries while serving on active duty.  

In this case, the RO determined that the claimed right forearm 
and hand injuries were the result of the Veteran's own willful 
misconduct and denied the claim of service connection on this 
basis.  

The Veteran's service personnel record are available, but do not 
contain any administrative information concerning an injury 
involving the right upper extremity during service.  Moreover, 
the Veteran has not provided any competent evidence, including 
other lay statements, to describe the circumstances or events 
that led to his suffering injuries to his right forearm or hand 
during service.

Thus, the only evidence or information about this episode of 
injury in service is provided by the Veteran's own lay 
statements.  

The Veteran has not submitted any medical evidence linking any 
current right forearm or hand disability to events or incidents 
of his service or establishing a continuity of symptomatology or 
treatment since service.  

The recent VA examination did identify a right forearm laceration 
scar that would be consistent with the type of injury described 
by the Veteran as happening during service.  The VA treatment 
records in April 2001 show that the Veteran did undergo a right 
carpal tunnel release due to triggering of his long and index 
fingers, but did not link the disorder to any event of service.  

However, by his own statements, the Veteran serves to establish 
essentially that his right hand and forearm injuries were 
incurred during an episode when he became involved in some form 
of altercation or fight while intoxicated.  

During a March 2010 VA psychiatric examination, the Veteran 
related that, when he was drunk on one occasion, he began 
fighting and put his hand through a glass window.  He reported 
being treated at a mission hospital in the Philippines and by a 
corpsman.  

In a January 2008 statement, the Veteran stated that he and some 
shipmates were at a bar and were partying when he fell asleep.  
The Veteran panicked when woke and went berserk, kicking down 
doors and fighting with the occupants in the bar.  He reported 
inadvertently punching his arm through glass window and 
lacerating his right arm. 

At the hearing in August 2007, the Veteran testified that he was 
drinking at a bar in the Manila and became involved in a fight 
when his arm went through a window.  

The Veteran has provided varying statements about the events that 
led up to his claimed injury sustained during service.  These 
statements all serve to establish that alcohol was the proximate 
cause of the injury, in the Board's opinion. 

Under the law, direct service connection can only be granted when 
a disability or cause of death was incurred or aggravated in line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301 (a).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere 
technical violations of police regulations or ordinances will not 
per se constitute willful misconduct.  Willful misconduct will 
not be determinative unless it is the proximate cause of injury. 
38 C.F.R. § 3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption to 
that effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability or 
death, the disability or death will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

In view of the foregoing, the Board finds that any right arm and 
forearm injury reportedly sustained by the Veteran in the 
altercation in service was directly caused by his abuse of 
alcohol.  Compensation payment for disability proximately caused 
by a veteran's own willful misconduct or the result of his abuse 
or alcohol is prohibited by law.  See 38 C.F.R. § 3.301(c)(2).  

As such, the claim of service connection for the right forearm 
and hand injuries must be denied under law.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(m), (n), 3.301. 




ORDER

Service connection for right shoulder osteoarthritis is granted.  

The claim of service connection for a right forearm and hand 
condition is denied.   



REMAND

In an April 2010 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating from January 
29, 2001.  The Veteran was notified of this decision and filed a 
timely Notice of Disagreement in May 2010.  However, a Statement 
of the Case was not issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the Case 
for the issue of an initial rating in 
excess of 50 percent for the service-
connected PTSD.  Only if the Veteran 
perfects his appeal, should additional 
development or other indicated action be 
undertaken.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


